MULTIPLE CORE SOFTWARE FORWARDING

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response the remarks and amendments of 1/05/2021. Claims 1 – 20 are pending Claims 1- 2, 14 and, 17 – 20 are amended.   

Reply to the Remarks and Amendments

Applicant argues that the record already contains ample discussion as to why the aggregate teaching of Rottenstreich and Smith cannot disclose, teach any elements of Claim 1.
Further Applicant argues that there is no teaching in Kardashev of how to process one or more packets classified to the same system component on a single physical CPU core of a multiple physical CPU hardware device.

Examiner replies that in Kardashev teaches , at least, in ¶[0022] According to another embodiment, a packet processing method includes classifying, in a single processing core, incoming data packets into first data packets of a known data packet flow and into second data packets of an unknown data packet flow; 

Kardashev teaches at least of a processing core of a packet classifier, implemented in a single processing core for data path acceleration using hardware virtualization. Though Kardashev does not explicitly teach of using DOCSIS system component on a CPU core, Rottenstreich teaches this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 4 – 5, 8, AND 11 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rottenstreich United States Patent 9465619 in view of Smith United States Patent 9258237 and in further view of Kardashev United States Patent Application 20130128885.

In regards to Claims 1 and 17, Rottenstreich teaches where of a non-transitory computer-readable storage medium that stores one or more sequences of instructions for performing data forwarding functions, which when executed, cause: Column 3, lines 23; FIG. 2 is a block diagram depicting a multi-core processor architecture that includes multiple pipelines, 
.
classifying  one or more packets,  of a plurality of received  packets, to a particular system component; column 1, lines 52   Systems and methods are provided for a multi-core processor for processing different types of data units.  A system includes a classifier configured to classify incoming data units into different type data units

processing the one or more packets classified to the same system component on a  CPU core of a multiple CPU core hardware device; column 4, lines 34   In such a scenario, the pipeline assignment engine 204 assigns the processing cores to pipelines that are configured to operate on more than one type of data unit. When a pipeline is assigned types of data units that have common operations to be performed on them, a processing core savings is achieved. However, non-common operations among the set of operations needed to be performed on those types of data units assigned to that pipeline increase the time processing time necessary to process data units in that pipeline. (When a data unit reaches a processing core programmed for an operation that is not to be performed on that type of data unit, the data unit is passed through to the next processing core in the pipeline for processing during the next processing cycle.) AND Column 06 Row 18 The number of available processing cores ("engines") n is given as a parameter. Each engine can serve a single task, among the set of tasks, selected by the pipeline assignment engine ("network manager"). The network manager seeks to divide the set of engines into sets (called pipelines) and to determine for each engine the single task it can serve. In one embodiment, multiple engines serve a single task across multiple pipelines.

 of processing the one or more packets classified to the same system component on a physical  CPU core of a multiple physical  CPU core hardware device; ¶ [0010] According to an embodiment, there is provided a processing core, including: a packet classifier, implemented in a single processing core, configured to classify incoming data packets into first data packets of a known data packet flow and into second data packets of an unknown data packet flow; a first path thread, implemented in the single processing core, configured to process ones of the first data packets at least by forwarding the first data packets to a destination that corresponds to a previously determined destination associated with the known data packet flow; and a second path thread, implemented in the single processing core, configured to process a received second data packet at least to determine a new data packet flow for the second data packet AND  ¶[0022] According to another embodiment, a packet processing method includes classifying, in a single processing core, incoming data packets into first data packets of a known data packet flow and into second data packets of an unknown data packet flow;

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rottenstreich.

One would have been motivated to modify Rottenstreich in this manner so that in DOCSIS system where common operations are to be performed classified packet a processing core savings can be achieved using a single CPU core of a multiple CPU core hardware device.

Rottenstreich does not disclose, but Smith  teaches of DOCSIS system components column 10, lines 32-40 Cable Modem Termination System (CMTS 18) maps appropriate packet flows as defined in DOCSIS cable modem DOCSIS system component; 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rottenstreich.

One would have been motivated to modify Rottenstreich in this manner so that threads of DOCSIS system components by a CPU core improving throughput.

In regards to Claims 2, 14, 18,  and 20, Rottenstreich does not disclose, but Smith  teaches where the one or more packets classified to the same DOCSIS system component are forwarded between a column 3, lines 28-31; In addition the instructions cause the processor to install a packet classifier within a forwarding component of the network device to detect network traffic received from the cable modem that matches the DOCSIS service flow and, in response to the detection, re-direct the network traffic onto one or more tunnels to the service chain for application of the network services.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rottenstreich.

One would have been motivated to modify Rottenstreich in this manner so that in DOCSIS system where packets are forwarded between a sequence of one or more software stages where common operations are to be performed, classified packet are processed so that a core savings can be achieved using a single CPU core of a multiple CPU core hardware device.

In regards to Claim 4, Rottenstreich does not disclose, but Smith teaches where the plurality of received packets are distributed in a load-balancing manner amongst a set of entities responsible for classifying the plurality of received packets to a particular DOCSIS system component;  Column 11 Row 15 To maintain large central data centers in cable environments requires service rates and take-up percentages to justify the build and operating costs. Distributed appliances have similar challenges, in that they must offset enough capital expenditure from "business as usual"--simply deploying more bandwidth--to become feasible.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rottenstreich.

One would have been motivated to modify Rottenstreich in this manner so that in DOCSIS system where packets are forwarded between a sequence of one or more software stages and where common operations are to be performed can be load balanced so that a further core savings can be achieved using a single CPU core of a multiple CPU core hardware device.

In regards to Claim 5, Rottenstreich does not disclose, but Smith teaches where, wherein execution of the one or more sequences of instructions further cause: after an operational stage in which the plurality of received packets are distributed in a load-balancing manner amongst a set of entities responsible for classifying the plurality of received packets to a particular DOCSIS system ;  column 3 lines 28-31; In addition the instructions cause the processor to install a packet classifier within a forwarding component of the network device to detect network traffic received from the cable modem that matches the DOCSIS service flow and, in response to the detection, re-direct the network traffic onto one or more tunnels to the service chain for application of the network services

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rottenstreich.

One would have been motivated to modify Rottenstreich in this manner so that in DOCSIS system where packets are forwarded between a sequence of one or more software stages and where common operations are to be performed can be load balanced so that a further core savings can be achieved using a single CPU core of a multiple CPU core hardware device.

In regards to Claim 8, Rottenstreich does not disclose, but Smith teaches where the one or more packets classified to the same DOCSIS system component column 3, line 24; packet classifier device detects network traffic that matches DOCSIS service flow for the particular cable modem;)
are forwarded between a sequence of one or more software stages, column 3, lines 25-30 instructions when executed cause processor to install packet classifier within a forwarding component; 
and wherein a separate traffic management stage enqueues downstream packets and schedules the downstream packets for transmission; column 5, lines 10-15 CMTS 18 (separate traffic management stage) receives RF signals from downstream CMs 22 converts these RF signals to data for transmission upstream to public network 16 within an assigned timeslot (enqueues' downstream packets and schedules);

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rottenstreich.

One would have been motivated to modify Rottenstreich in this manner so that in DOCSIS system where common operations are to be performed classified packet a processing core savings can be achieved using a single CPU core of a multiple CPU core hardware device.

In regards to Claim 11, Rottenstreich does not disclose, but Smith teaches where the one or more packets classified to the same DOCSIS system component are forwarded between a sequence of one or more software stages that each be configured to execute on separate logical cores or on a single logical core; column 3, lines 28-31; packet classifier comprising software instructions running on the dedicated hardware processor of control unit 34 detects network traffic that matches DOCSIS service flow for the particular cable modem.       

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rottenstreich.

One would have been motivated to modify Rottenstreich in this manner so that in DOCSIS system where common operations are to be performed classified packet a processing core savings can be achieved using a single CPU core of a multiple CPU core hardware device

In regards to Claims 12 and 13, Rottenstreich does not disclose, but Smith teaches where the plurality of received packets are downstream packets and are upstream packets. Column 04 Row 61   CMTS 18 may also represent a network device that receives RF signals from downstream CMs 22 and converts these RF signals to data, which may comprise data packets, for transmission upstream to public network 16.  "Upstream" communications may refer to communications directed from the edge cable network 14, CPE 28 and CMs 22, upstream through the center of cable network 14, e.g., CMTS 16 and router 12, to public network 16.  "Downstream" communications may refer to communications directed from public network 16 downstream through the center of cable network 14, e.g., router 12 and CMTS 18, to the edge of cable network 14, e.g., CMs 22 and CPE 28.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rottenstreich.

One would have been motivated to modify Rottenstreich in this manner so that in DOCSIS system where the received packets are downstream and upstream packets, processing core savings can be achieved using a single CPU core of a multiple CPU core hardware device

In regards to Claim 15, Rottenstreich does not disclose, but Smith teaches where execution of the one or more sequences of instructions further cause: assigning a DOCSIS component to a processing Column 11 Row 41     FIG. 4 is a block diagram illustrating an example system 70 in which an example deployment scenario is set up in a cable hub site with local x86 service elements 74A-74B and remote x86 service element 76. In CCAP/"Edge Router" (ER) 72, the ER manages IP sessions, IP routing, IP/MPLS services and implements NFV, while the CCAP handles specific MAC and PHY interfaces for DOCSIS. In an Integrated-CCAP or traditional CMTS architecture, all of this hardware and software functionality is typically built into a single chassis 72. Either architecture is capable of integrating NFV with DOCSIS in accordance with the techniques described herein. CCAP/ER 72 of FIG. 4 may represent, for example, router 12 and CMTS 18 of FIG. 1. Local service elements 74A-74B may represent NFV 32B of FIG. 1, and remote service element 76 may represent NFV 32A of FIG. 1.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rottenstreich.

One would have been motivated to modify Rottenstreich in this manner so that in DOCSIS system where common operations are to be performed classified packet a processing core savings can be achieved using a single CPU core of a multiple CPU core hardware device.

In regards to Claim 16, Rottenstreich does not disclose, but Smith teaches where execution of the one or more sequences of instructions further cause: assigning a DOCSIS component to a processing stage, of said sequence of one or more software stages, includes assigning a DOCSIS service flow to an instance of a USPP stage; Column 04 Row 61   CMTS 18 may also represent a network device that receives RF signals from downstream CMs 22 and converts these RF signals to data, which may comprise data packets, for transmission upstream to public network 16.  "Upstream" communications may refer to communications directed from the edge cable network 14, CPE 28 and CMs 22, upstream through the center of cable network 14, e.g., CMTS 16 and router 12, to public network 16.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rottenstreich.



In regards to Claim 19, Rottenstreich does not disclose, but Smith teaches where classifying one or more packets, of a plurality of received packets, to a particular DOCSIS system component; processing the one or more packets classified to the same DOCSIS system component on a single CPU core; column 3, lines 28-31; column 9, lines 46-47 packet classifier comprising software instructions running on a dedicated hardware processor of control unit 34 detects network traffic that matches DOCSIS service flow for the particular cable modem.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Rottenstreich.

One would have been motivated to modify Rottenstreich in this manner so that in DOCSIS system where common operations are to be performed classified packet a processing core savings can be achieved using a single CPU core of a multiple CPU core hardware device.

Claims 6 - 7 and 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rottenstreich United States Patent 9465619 in view of Smith United States Patent 9258237 in view of Kardashev United States Patent Application 20130128885and in further view of Hoshen United States Patent Application 20110302416.

In regards to Claim 6, Rottenstreich modified does not disclose, but Hoshen teaches where the classification stage forwards the one or more packets to a separate encryption stage for DOCSIS encryption;  ¶  [0002] The Data Over Cable Service Interface Specification (DOCSIS) protocol includes a Media Access Control (MAC) layer security services in its Baseline Privacy Interface (BPI+) specifications. The BPI+ allows the cable modem and the Cable Modem Termination System (CMTS) to exchange information in a secured manner. The BPI+ will also prevent unauthorized users from gaining access to the network's RF (Radio Frequency) MAC (Media Access Control) services by authenticating the cable modem by the CMTS. Various versions of DOCSIS apply different encryption schemes. For example--DOCSIS 1.1 & 2.0 defines a 56-bit Data Encryption Standard (DES) encryption while DOCSIS 3.0 defines a 128-bit Advanced Encryption Standard (AES) encryption.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Smith.

One would have been motivated to modify Smith in this manner in order to prevent unauthorized users from gaining access to the network's RF (Radio Frequency) MAC (Media Access Control) services by authenticating the cable modem by the CMTS.

In regards to Claim 7, Rottenstreich modified does not disclose, but Hoshen teaches where the classification stage forwards the one or more packets for the same DOCSIS service flow to the same encryption stage; ;  ¶  [0002]. The BPI+ will also prevent unauthorized users from gaining access to the network's RF (Radio Frequency) MAC (Media Access Control) services by authenticating the cable modem by the CMTS. Various versions of DOCSIS apply different encryption schemes. For example--DOCSIS 1.1 & 2.0 defines a 56-bit Data Encryption Standard (DES) encryption while DOCSIS 3.0 defines a 128-bit Advanced Encryption Standard (AES) encryption.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Smith.
One would have been motivated to modify Smith in this manner in order to prevent unauthorized users from gaining access to the network's RF (Radio Frequency) MAC (Media Access Control) services by authenticating the cable modem by the CMTS at the same encryption stage.

In regards to Claims 9, 10, Rottenstreich modified does not disclose, but Hoshen teaches where all packets classified to a DOCSIS service flow in the same DOCSIS mac-domain are processed by the same instance of a traffic management stage; ¶  [0002]. The BPI+ will also prevent unauthorized users from gaining access to the network's RF (Radio Frequency) MAC (Media Access Control) services by authenticating the cable modem by the CMTS. Various versions of DOCSIS apply different encryption schemes. For example--DOCSIS 1.1
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Smith.
One would have been motivated to modify Smith in this manner in order to facilitate all DOCSIS classified packets to be processed together and improve through-put.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Rottenstreich United States Patent 9465619 in view of Smith United States Patent 9258237 and in further view of Venkumahanti United States Patent 8397238.

In regards to Claim 3, Rottenstreich modified does not disclose, but Venkumahanti teaches where at least one of the one or more software stages is implemented by a single operating system thread; Column 01 Row 32   Systems and methods for reducing power consumption by reducing toggling of circuitry to advance one or more software threads between execution stages in an instruction pipeline of a multi-threaded processor are disclosed. In various embodiments, when a number of hardware threads available in a multi-threaded processor is two or a higher integer multiple of a number of software threads being executed, the circuitry to advance the software threads between the execution stages in the instruction pipeline need not be toggled with every clock signal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Smith.
One would have been motivated to modify Smith in this manner so that the software stages can be efficiently executed.

Final Action

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462